Title: From George Washington to Major General John Sullivan, 22 August 1777
From: Washington, George
To: Sullivan, John



Dr Sir
Neshamine Camp, Bucks County [Pa.] Aug. 22: 1777 Sunset

By an Express this Minute come to hand from Congress, We are informed, General How’s Fleet is arrived in Chesepeak Bay and are high up in the North East part of It. I have inclosed a Copy of the dispatches upon the Subject, to which I refer you. You will immediately march with your Division and join this Army, proceeding with all convenient expedition, but not in such a manner, as to injure the Troops. You will cross the Delaware at Coriels Ferry and avoid Philadelphia in your March down; you will be under a necessity of passing near It, but I would wish you not to halt so near it, that the Troops can straggle into the City. I am Dr Sir Yr Most Obedt Sert

Go: Wash⟨ingto⟩n


P.S. The Inclosed Letter for Colo. Dayton, you will send him by Express.
I was this day favoured with Two of Your Letters. The Subject respecting

Your Brother, Captn Sullivan, is now before Congress. Two or three days ago, I referred it to them a Second Time.

